                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


                                         Criminal Action No. 12-cr-152 (CM)
UNITES STATES OF AMERICA,
                                         Hon. Colleen McMahon
            -against-
                                         ECF Case
MICHAEL BINDAY, JAMES KEVIN
KERGIL, and MARK RESNICK,

            Defendants.




 MICHAEL BINDAY’S MOTION FOR AN ORDER RECOMMENDING THAT THE
      BUREAU OF PRISONS GRANT BINDAY A 30-DAY FURLOUGH


THE NORTON LAW FIRM
  David W. Shapiro
299 Third St., Suite 106
Oakland, CA 94607
Tel.: (415) 906-4900
Email: dshapiro@nortonlaw.com


                                Attorney for Defendant
                                    Michael Binday
         MOTION FOR COURT ORDER RECOMMENDING A FURLOUGH


       Michael Binday, by and through his counsel, David W. Shapiro, hereby moves this Court

for an order recommending to the Bureau of Prisons (“BOP”) that it furlough Binday for 30 days

in light of the dire and worsening COVID-19 coronavirus pandemic and Binday’s medical

condition, which includes type II diabetes.

       The government advised Binday’s counsel that it will take a position after it reviews

Binday’s motion.

       Mr. Binday waives his and his counsel’s physical presence at any hearing ordered.

Counsel is available by telephone.

        This motion is based on the attached memorandum, the accompanying declaration of

David W. Shapiro, and all files and records in this case, and any further information as may be

presented to the Court.

                          MEMORANDUM IN SUPPORT OF MOTION

       Michael Binday respectfully requests that this Court recommend to the BOP that Binday

be furloughed immediately because of the threat to his life and health from the mounting

infections and high-risk conditions at FCI Otisville caused by the COVID-19 coronavirus. The

health crisis is an “urgent situation” within the meaning of the furlough statute and regulations,

and this Court is authorized to recommend a furlough, at least in connection with a criminal

court proceeding. Since this Court is authorized to modify Binday’s sentence pursuant to 18

U.S.C. § 3582, and Binday may soon file such a motion, and since the BOP regulations

anticipate input from the Court regarding furloughs, the Court has the authority to make a

recommendation to the BOP to grant a furlough at this time.
       In short, the threat to Binday’s life, given his age and medical condition, outweighs the

Warden’s reason for denying Binday a furlough – a now four month-old “shot” (infraction

notice) for having had some cole slaw in his cube. Binday should not face serious illness or

death because of that minor infraction.

                                 FACTUAL BACKGROUND

       Michael Binday was sentenced to 144 months in prison. He surrendered to the BOP on

July 1, 2016. On May 1, 2020, he will have served 46 months or about 32% of his prison

sentence. His anticipated release date is September 20, 2026.

https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.

       Binday is 56½ years old. Before his conviction in this case, he had no criminal history.

Binday was originally designated to Ft. Dix Camp, but was transferred to the camp at FCI

Otisville after he was beaten by another inmate in an anti-Semitic incident.

       In January 2020, Binday was given a blood test by the BOP medical facility. That test

showed he has diabetes. Shapiro Dec. Ex. 1. Binday’s physician, Dr. Jonathan A. Bradlow, has

provided a letter detailing Binday’s medical conditions: “most concerning, [Binday has] Type II

Diabetes (which is causing his severe hyperchorsterolemia), which is not being treated at all. He

does need ongoing care and given his diabetes, he is at risk for complications of COVID-19.”

Shapiro Dec. Ex. 2. Dr. Bradlow opines that Binday should be confined to his home and receive

medical care to mitigate the “highly virulent and lethal worldwide pandemic.”

       While at Otisville, Binday assiduously complied with the rules; however, on one

occasion, in January 2020, his counselor issued him a “shot” for having food (cole slaw for his

sandwich) in his cubicle. That shot resulted in a sanction of three months without commissary.




                                                 2
Binday accepted the shot and the punishment without an appeal and with the understanding that

the three-month sanction would resolve the issue.

       On April 1, 2020, Binday sent a request in writing to Warden Petrucci and to Otisville

Camp Administrator Schreffler asking for both compassionate release and home confinement

under the CARES Act, which expanded the BOP’s authority to place inmates on home

confinement (part of the COVID stimulus bill, https://www.congress.gov/bill/116th-

congress/house-bill/748/text).

       On April 13, 2020, Binday sent a written request to Warden Petrucci and Camp

Administrator Schreffler saying that he had heard the rules for home confinement were changed

by the Attorney General to allow inmates who had completed 25% of their sentence to qualify

for home confinement under the CARES Act. By that date, Binday had completed 31.25% of his

12-year sentence; the percentage is higher if his anticipated good time credits are taken into

account. In addition, Binday will be 60 years old in 3½ years, and he will likely qualify for early

release to home confinement because of his age (under the First Step Act). He emphasized that

he met the CDC definition of “at risk” and had other health issues.

       On April 16, 2020, Binday and all the other inmates were told they would be furloughed.

He wrote to the Warden and the Camp Administrator, asking if he could get medical care while

he was on furlough. The next day, the institution told Binday he was denied a furlough.

       On April 23, 2020, Binday appealed the denial of the furlough. He emphasized his health

issues and the danger of returning to the camp at FCI Otisville. He noted that the camp carried

great risks to the inmates and to Binday in particular: it has not been cleaned and is still a

potential source of infection; camp inmates were returned before the end date of their planned

quarantine; the temperature checks (the primary basis on which to diagnose disease) are



                                                  3
insufficient, since the CDC has advised that infected people may be asymptomatic but still

infectious; and staff members may also be asymptomatic but infectious.

        In his appeal, Binday said that he had not appealed the January 2020 shot but noted that it

was for having cole slaw in his cube. He stated that kind of violation is often overlooked or

informally resolved, and he explained that his desire for a turkey sandwich with cole slaw should

not result in his having to face a risk to his life and health.

        On April 24, 2020, the Warden denied his appeal, saying, “Your furlough was denied.

Your medical issues will continue to be addressed at the institution.”

        Since April 24, about 100 of the inmates at FCI Otisville camp have been furloughed;

about 12 remain. Those who remain – who were not furloughed – were retained because they

had received shots for rules infractions. The institution apparently did not analyze the health risk

to those remaining inmates of being kept in the institution, but rather chose to furlough all of the

inmates except those with rules infractions. Binday had a mask to wear for multiple days

(beyond its useful life), but does not now have a mask to wear.

THE COVID-19 PANDEMIC AND THE DANGER TO PEOPLE IN CLOSE-CONTACT
                          INSTITUTIONS

        As of April 24, 2020, least 15,740 people have died in the New York as a result of

COVID-19 (Google “deaths in New York coronavirus”). In Orange County, where Otisville is

located, there are 6816 confirmed cases and 268 deaths. https://coronavirus.jhu.edu/us-map.

The BOP reports five inmates and 12 staff have confirmed cases of the virus,

https://www.bop.gov/coronavirus/. Testing in federal prisons has been sketchy, however. “The

federal prison system, confronted with mounting infections and deaths attributed to the

coronavirus, is expanding testing to seek out previously hidden asymptomatic inmates in an

attempt to control the spread.” According to USA Today, “At the time of the announcement, the


                                                    4
BOP reported that 620 inmates and 357 staffers had been infected, while 24 prisoner deaths have

been attributed to COVID-19’s spread.”

https://www.usatoday.com/story/news/politics/2020/04/23/coronavirus-federal-prisons-expand-

testing-asymptomatic-inmates/3015287001/.

       There is no clear end in sight. The Centers for Disease Control and Prevention (“CDC”)

warn that the virus causes “most severe illness … in adults 65 years and older and people of any

age with serious underlying medical problems.” https://www.cdc.gov/coronavirus/2019-

ncov/cases-updates/summary.html. Diabetes, hypertension, and heart diseases are considered

serious underlying medical problems. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html.

       Public health experts and public officials have imposed or recommended that people

isolate, quarantine, and socially distance themselves from others. None of those preventative

steps can properly be implemented in prison. To the contrary, prisons are designed to create

close contact with other inmates and guards both to oversee inmates’ conduct and to remind

inmates why they have been deprived of their freedom. The virus thrives in densely populated

institutions – such as homes for the aged and prisons – and those overseeing the institutions

cannot relieve the stresses except through releasing those subjected to the crowded conditions.

       The CDC has identified the risk factors most likely to result in death, and they include

people living in “densely populated areas,” people with diabetes, and people 65 years or older:

“People with diabetes whose blood sugar levels are often higher than their target are more likely

to have diabetes-related health problems. Those health problems can make it harder to overcome

COVID-19.” The CDC has also identified magnified problems for racial and ethnic minorities

living in close quarters – a situation even more significant in a prison: “People living in densely



                                                 5
populated areas may find it more difficult to practice prevention measures such as social

distancing.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

higher-risk.html.

        A person who is under 65 is not much safer than one who is older than 65, if at all.

https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-and-

covid-19-younger-adults-are-at-risk-too (“Coronavirus infections requiring hospitalization are

not only possible in younger adults, but the rate of these cases is higher now that the virus is

spreading across other countries.”).

        Living conditions at FCI Otisville increase the risk of contracting the virus because of the

closed conditions of confinement. Binday is at high risk for complications if he is infected with

the virus.

             CONCERNS ABOUT CONDITIONS AT FEDERAL PRISONS AND
                        UNDERREPORTING BY THE BOP

        On April 21, 2020, Senators Durbin and Grassley commended the DOJ Inspector General

for opening a review of the BOP’s compliance with best practices. They asked him also to

review whether BOP has implemented legislative and executive directives, as well as guidance

from the Centers for Disease Control and Prevention (CDC). Shapiro Dec. Ex. 3. “We are

concerned that BOP is not fully and expeditiously implementing relevant statutory authority and

directives from the Attorney General. We are also concerned about how closely BOP is

following CDC guidance or taking other preventive measures to adequately protect BOP staff

and inmates from the spread of COVID-19.” Id. at 2.

        On April 19, 2020, Judge Nathan called the BOP’s procedures relating to quarantine and

release “Kafkaesque” and the prison conditions “dangerous.” United States v. Scparta, No. 18-

CR-578 (AJN), 2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020).


                                                  6
       Noting that the institution where Scparta is housed requires inmates to line up in close

proximity to receive food and medicine multiple times a day, and that Scparta shares communal

spaces like toilets, sinks, and showers with other inmates, and that Scparta shared a cell, Judge

Nathan granted Scparta’s motion for compassionate release without requiring him to wait 30

days for the inmate to exhaust his administrative appeal rights.

       Like the defendant in Scparta, the inmates in the FCI Otisville camp line up for food,

medicine, temperature checks, telephones and other events. The inmates share showers, sinks

and toilets. They also share a communal space of cubicles, where they sleep and where face

masks are not required, the eating area (with five telephones near each other), the library, the

computer room, and other rooms. Masks are supposed to be part of the uniform, but usage is at

best irregular among inmates and staff. Gloves are not issued to inmates and are not used by

regular staff. Medical personnel on occasion use gloves, but not for most interactions such as

temperature checks.

                       MEDICAL CONDITIONS AND CARE AT BOP

       Binday’s January 2020 medical report from the medical facility at the BOP reveals that

his hemoglobin A1C is 6.6. The report itself states that Binday suffers from type-2 diabetes

(“>6.4 Diabetes”). Shapiro Dec. Ex. 1. See https://www.mayoclinic.org/tests-procedures/a1c-

test/about/pac-20384643 (“An A1C level of 6.5 percent or higher on two separate occasions

shows that you have diabetes.”). The BOP has not performed another blood test to determine if

Binday’s A1C level had increased or decreased, which is not adequate medical care.

       According to Up To Date, a service for physicians and others reporting on contemporary

standards of medical care, “Diabetes is one of the major causes of early illness and death

worldwide. Type 2 diabetes affects approximately 8 percent of the United States population ….”



                                                 7
https://www.uptodate.com/contents/screening-for-type-2-diabetes-

mellitus?search=a1c&source=search_result&selectedTitle=2~150&usage_type=default&display

_rank=2.

       Diabetes is one of the conditions that greatly increase a person’s risk of death if he is

infected with the COVID-19 virus. The American Diabetes Association has issued guidance for

incarcerated people suffering from diabetes, recommending that they “avoid crowds” because

they “face a higher chance of experiencing serious complications from COVID-19.” They are

“more likely to experience severe symptoms and complications when infected with the virus. ….

Viral infections can also increase inflammation, or internal swelling, in people with diabetes.”

Shapiro Dec. Ex. 4.

       The ADA expressly warns that people “detained in crowded locked facilities are at

significantly elevated risk of contracting infectious diseases like COVID-19 because of the close

confines in which they live.” Id. at 2. It urges prisons to “explore all possible strategies to

release people with diabetes ….” Id.

       In addition, Binday has a hip injury that requires surgery, but cannot get the medical

attention that the injury requires. The prison took x-rays and eventually prescribed high dose

ibuprofen and acetaminophen for pain relief. It took nearly three years for the institution to give

Binday a CT scan and then an MRI. Those tests revealed Binday has a torn labrum. Two

scheduled appointments with an orthopedist (in January 2020 and early April 2020) were

cancelled by the institution. The appointment has not been rescheduled. The doctor at the

institution advised Binday that he needed arthroscopic surgery.

       There is little chance, if any, that Binday will receive any real medical attention given the

failure of the institution to treat him to date or even provide follow-up diabetes testing. The



                                                  8
ongoing uncertainty about testing and treatments at federal prison facilities represents an urgent,

emergency situation.

                THIS COURT’S RECOMMENDATION OF A FURLOUGH

       If the Court recommends a furlough, the BOP is more likely to reverse its decision

denying Binday a furlough. At the time of sentencing, this Court cannot have foreseen (or

considered) that Binday might lose his life from a novel and virulent virus while serving a prison

sentence, nor can it have considered that Binday would be treated so differently from other

inmates because of a small rule infraction. The Section 3553 sentencing factors do not embrace

possible serious illness or death from a highly infectious virus while in prison as a good reason to

impose a prison sentence. Indeed, if any judicial officer were advised that inmates at particular

institutions would be kept in dangerous and possibly deadly situations, then she or he would

likely fashion a non-incarceration sentence whenever possible.

                             BINDAY’S PLAN IF FURLOUGHED

       If the Court grants this motion, and the BOP furloughs Binday, then Binday’s wife,

Karen, will pick Binday up at the facility. He will immediately implement all social distancing

procedures that are possible (including wearing a mask and keeping separate from everyone

other than his wife); he will comply with all travel and reporting restrictions imposed by the

BOP; and he will be available for telephone or other monitoring that the BOP deems necessary.

He will self-surrender if and when the BOP or the Court determines it is safe to do so.

                  LEGAL STANDARD APPLICABLE TO THIS MOTION

       18 U.S.C. § 3622 authorizes the temporary release of prisoners in the custody of the BOP

if such release “appears to be consistent with the public interest and if there is reasonable cause

to believe that a prisoner will honor the trust to be imposed in him ….” The statute authorizes a



                                                  9
furlough for an inmate to “obtain medical treatment not otherwise available” or to engage in any

“significant activity consistent with the public interest.” If the prisoner meets these

requirements, he may be authorized to “visit a designated place for a period not to exceed thirty

days, and then return to the same or another facility ….” Id. §3622(a)(3) and (6).

       The regulations implementing the statute, 28 C.F.R. § 570.30 et seq., authorize an

emergency furlough, which is defined as “[a] furlough allowing an inmate to address a family

crisis or other urgent situation.” Those regulations anticipate that the Court may issue a

recommendation for a furlough, at least to “appear in or prepare for a criminal court proceeding.”

Id. § 570.33(h). Sentencing is part of a criminal proceeding, and this Court may modify Mr.

Binday’s sentence pursuant to 18 U.S.C. § 3582. Thus, this Court is authorized to recommend a

furlough for individuals now caught up in the pandemic.

       There cannot be a dispute that the COVID-19 pandemic has created an emergency

situation for prison inmates. There also cannot be a dispute that this Court may make

recommendations to the BOP about furloughs, especially when a Section 3582 motion is

anticipated by the Court and an inmate. The only question now is whether there are facts

disfavoring a furlough here; that is, whether the factor the Warden used to deny a furlough (food

in an inmate’s cell four months ago) outweighs the emergency facing Binday (exposure to a

potentially deadly virus). There are not.

       The decision whether to furlough someone in an emergency situation should not hinge on

whether the inmate violated internal regulations months ago regarding a small amount of food in

his cubicle. The question is whether the inmate will honor the trust imposed on him by his

release. Certainly, Binday is trustworthy to be released to his family so that he may avoid a




                                                 10
potentially deadly situation. His history while on bail in the criminal case against him attests to

that fact.

        There are few cases that have considered this situation; however, Judge Otero, in the

Central District of California, recently granted the relief Binday seeks here. He granted an

emergency motion by an inmate, over the government’s objection, and recommended to the BOP

that it furlough Joel Gillis for 30 days. United States v. Gillis, 2:14-cr-00712-SJO, Doc. 161.

Shapiro Dec. Ex. 5.

        In Wilson v. Williams, No. 4:20-CV-00794, 2020 WL 1940882 (N.D. Ohio Apr. 22,

2020), the petitioner brought a putative class action habeas petition pursuant to section 2255

against the Bureau of Prisons seeking release from custody because of the pandemic. The

petitioner acknowledged that release might take different forms: “while some inmates might be

placed in home confinement others should be furloughed and that in all instances such ‘release’

could be temporary.” Id. at *7.

        The court in Wilson concluded that the sub-class of inmates over 65 years of age and

those with medical conditions such as diabetes properly raised a claim for habeas relief. The

court granted petitioner’s motion, in part, as to the subclass of inmates with medical conditions

and ordered the respondent to identify the members of that subclass and evaluate each person’s

eligibility for release or transfer.

        In analogous situations, the courts have generally granted release to people in Binday’s

situation.

        For example, on March 24, 2020, the Ninth Circuit sua sponte ordered the release of an

immigration detainee “[i]n light of the rapidly escalating public health crisis, which public health




                                                 11
authorities predict will especially impact immigration detention centers.” Xochihua-Jaimes v.

Barr, No. 18-71460, 2020 WL 1429877, at *1 (9th Cir. Mar. 24, 2020).

       In United States v. Sandoval, 3:18-cr-00449-HZ (D. Oregon 3/12/2020), the judge varied

downward from a prison sentence to probation “because of the pandemic.”

       On March 30, 2020, in United States v. Muniz, No. 4:09-cr-199-DJB Doc. 578 (S.D.Tex.

Mar. 30, 2020), the court granted Muniz’s second 3582 motion because of the pandemic and

because he suffered from diabetes and hypertension: “[W]hile the Court is aware of the

measures taken by the Federal Bureau of Prisons, news reports of the virus’s spread in detention

centers within the United States and beyond our borders in China and Iran demonstrate that

individuals housed within our prison systems nonetheless remain particularly vulnerable to

infection. …. The virus’s spread at the Cook County jail in Chicago provides an alarming

example: in a single week, the county jail went from two diagnoses to 101 inmates and a dozen

employees testing positive for the virus.” The court noted reports that the “virus has already

begun infiltrating federal prisons; in one prison in Louisiana, an inmate died after testing positive

for the virus and at least 30 other inmates and staff have tested positive.” Shapiro Dec. Ex. 6.



                                         CONCLUSION

       The lack of much precedent for a judicial recommendation of furlough is not surprising

given the unique, dangerous, and opaque nature of this pandemic. Congress quickly passed the

CARES Act loosening the bonds that ordinarily tie a sentenced inmate to an institution almost to

the end of the sentence imposed. That policy shift strongly supports a broad reading of the

Court’s authorization to make a recommendation to the BOP. The BOP’s furlough regulations

expressly envision recommendations from this Court; Binday asks only for that recommendation



                                                 12
at this point. If he is released for 30 days on a furlough, then he will be better able to assess the

applicability of Section 3582 to his situation and whether to file a request under that statute.



Dated: April 29, 2020                                  Respectfully Submitted,
                                                       THE NORTON LAW FIRM


                                                       By: /s/ David W. Shapiro
                                                       David W. Shapiro

                                                       Attorney for Defendant Michael Binday


cc: AUSA Eun Choi (via ECF)




                                                  13
